GRAY, Circuit Judge.
This cause is before us upon appeals taken by the steamship Algeria and the tug Majestic, respondents below, from the decree of the District Court of the United States for the Eastern District of Pennsylvania, in admiralty, wherein both respondents were found to be at fault for a collision between the steamship and a tow of barges which the tug had in charge, and the damages'«resulting from which to the barges Ellen S. Jennings and Bailey were ordered to be divided equally between said respondents. After a careful consideration of the voluminous and somewhat conflicting evidence disclosed by the record, and of the elaborate arguments and briefs of the libelant’s and respondents respectively, we'cannot do otherwise than adopt the findings of fact made by the court below in its opinion, and the conclusions founded thereon. See 155 Fed. 902. The decree of the court below is therefore affirmed.